DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         SAGIA D. CASTANEDA,
                               Appellant,

                                     v.

                          CARLOS CASTANEDA,
                               Appellee.

                              No. 4D16-3431

                              [March 7, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Senior Judge; L.T. Case No. 50-2012-DR-
004367-FD.

    June Galkoski Hoffman of Fowler White Burnett, P.A., Fort Lauderdale,
for appellant.

    Steven Cripps of Law Offices of Orsley & Cripps, P.A., West Palm Beach,
for appellee.

PER CURIAM.

   We affirm the order granting the former husband’s petition for
modification of alimony. We remand, however, for a recalculation of the
alimony arrearage amount.        The circuit court determined that the
arrearage amount was $9,800 based on a reduction of the former
husband’s alimony obligation from $2,650 a month to $500 a month
dating back to May 9, 2014. It appears that the total arrearage for the 28-
month period should be $14,000. Any basis for further reducing the
arrearage amount is not apparent in the record. See Polcz v. Polcz, 160
So. 3d 113, 114 (Fla. 4th DCA 2015) (case remanded for clarification of
arrearages, where “mathematical findings [did] not support the court’s
final decision as to a reduction in arrearages”); Allison v. Allison, 605 So.
2d 130, 131 (Fla. 4th DCA 1992) (case reversed for clarification of the
arrearages amount when it was unclear how the trial court calculated the
deduction).

GERBER, C.J., GROSS and KUNTZ, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                              -2-